Citation Nr: 0827872	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, to include emphysema.

2.  Entitlement to service connection for hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, for the New York RO, which 
denied entitlement to service connection for hearing loss and 
tinnitus.

This matter also comes before the Board from an April 2007 
rating decision of the New York RO, which denied entitlement 
to service connection for a pulmonary condition/emphysema.  

The veteran presented testimony before the Board in May 2008.  
The transcript has been associated with the claims folder.

The claims of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A pulmonary disorder, variously diagnosed as chronic 
obstructive pulmonary disease (COPD) and emphysema, was not 
incurred during the veteran's active military service; the 
preponderance of the medical evidence is against a finding 
that any current pulmonary disorder is related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a pulmonary disorder, to include emphysema, are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Here, with regard to the matter decided below, a VCAA letter 
was issued to the veteran in April 2006, prior to the 
decision on appeal.  The veteran was notified of the 
information and evidence necessary to substantiate his claim.  
The veteran indicated in April 2006, that he had no 
additional evidence to submit in support of his claim.  The 
veteran has demonstrated by his statements, both written and 
oral, as well as the evidence submitted in support of his 
appeal, that he understands the information and evidence 
necessary to support his claim.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date of the 
disability in March 2006.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The claim was last adjudicated in a 
September 2007 statement of the case (SOC).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical and personnel records, 
post-service VA treatment records, Social Security 
Administration (SSA) records, and the transcript from the May 
2008 Board hearing.  

The Board notes that additional evidence was submitted by the 
veteran after the May 2008 Board hearing.  Specifically, 
treatment notes from University Ear, Nose, and Throat and VA 
outpatient treatment records dated in May 2008.  As the 
evidence des not pertain to the matter decided below, there 
is no need to remand this matter for RO review of the new 
evidence.  38 C.F.R. § 20.1304(c).  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he is entitled to service 
connection for a pulmonary condition, to include emphysema.  
Specifically, he asserts that he was exposed to soft coal 
dust while performing duties as a fireman without the 
protection of a facial mask.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim and it must be denied.

At the outset, the Board finds that the evidence of record 
does not specifically documents the veteran's assertions that 
he performed duties as a fireman between October 1964 and 
April 1965.  A Department of the Army, Certificate of 
Proficiency, simply shows the veteran completed a course of 
instruction and passed the practical test to perform duties 
as a Fireman in Warm Air Furnace and Hot Water Heaters, Low 
Pressure Boilers.  Service personnel records do document the 
fact that the veteran was a general supply specialist, 
armorer, and a mail clerk between August 1964 and September 
1965 while at Fort Devens.  Despite the record of his having 
taken a course as a furnace fireman, there is no 
documentation or other reference in the claims file that 
shows he actually performed duties as a fireman.    

More importantly, service medical records are wholly devoid 
of treatment or diagnoses of any lung inhalation disorders.  
Moreover, as will be discussed in further detail below, post-
service, the veteran has not been diagnosed with any 
pulmonary condition related to claimed coal dust exposure.   

That being said, service medical records do show the veteran 
was hospitalized for a period of 22 days with right middle 
lobe pneumonia in November 1965.  The mere fact that he had 
pneumonia in service is not enough to establish that a 
chronic pulmonary disorder manifested during service.  38 
C.F.R. § 3.303(b).  Standing in opposition to such a 
conclusion are two facts: (a) following treatment for 
pneumonia there were no further complaints of lung problems 
during service; and (b) the January 1966 separation 
examination was negative for any residuals of pneumonia or a 
pulmonary disorder, to include emphysema.

Post-service, it appears the veteran was first diagnosed with 
COPD in 2004, some 38 years after his separation from active 
duty service.  Emphysema was first diagnosed in March 2005.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that a pulmonary disorder, to include 
emphysema, was the result of pneumonia in military service 
which in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

Thus, the lack of any objective evidence of COPD and 
emphysema between the period of active military service and 
the objective diagnoses in 2004 and 2005, in conjunction with 
the veteran's history of smoking, is itself evidence which 
tends to show that a pulmonary disorder did not have its 
onset in service or for many years thereafter.  

Moreover, records from the VA Medical Center in Albany, New 
York, show the veteran had a long standing history of 
smoking.  The veteran indicated in February 2006 that while 
he just quit smoking, he previously smoked one pack per day.  
There was no evidence of any residuals of pneumonia or any 
indication that COPD or emphysema were related to the acute 
episode in service.  Simply put, the claims file contains no 
medical evidence linking the veteran's current pulmonary 
problems and service.  Without any such evidence the claim 
for service connection must be denied.  

In so concluding, the Board does not find that it is 
necessary to obtain a medical examination or a medical 
opinion in order to decide the claim.  There is no indication 
that COPD or emphysema may be associated with treatment for 
pneumonia some 39 years prior in November 1965.  38 C.F.R. § 
3.159(c)(4)(i) Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

While the veteran contends that a pulmonary disorder, to 
include emphysema, has been present since his period of 
active military service and related thereto, his statements 
do not constitute competent evidence of a medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a pulmonary disorder, 
to include emphysema, is denied.


REMAND

The veteran has also filed claims of entitlement to service 
connection for hearing loss and tinnitus.  A determination 
has been made that additional evidentiary development is 
necessary.  Accordingly, further appellate consideration will 
be deferred and this case remanded for action as described 
below.

There are outstanding VA outpatient treatment records that 
need to be obtained in support of the veteran's claims.  
After the May 2008 Board hearing, the veteran submitted VA 
outpatient treatment records from the Albany VAMC, which 
indicate the veteran was scheduled for a magnetic resonance 
imaging (MRI) to determine whether left ear hearing loss and 
tinnitus were related to a retrocochlear pathology.  This 
treatment note also reveals the veteran was to follow-up 
within one week of the MRI.  Neither the MRI nor follow-up 
visit have been associated with the claims folder.  Such must 
be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).

Additionally, the Board notes that while a discussion of 
waiver of RO consideration of the newly submitted records was 
discussed during the May 2008 hearing, a written waiver was 
not submitted with the evidence.  As such, the appeal must 
also be remanded for the evidence to be reviewed by the RO 
and for the issuance of a supplemental statement of the case 
(SSOC).  38 C.F.R. § 20.1304(c); Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003)  

Further, as it is essential in the evaluation of a 
disability, that each disability be viewed in relations to 
its history, and in light of the outstanding evidence of 
record and further development ordered in this Remand, the 
Board finds that a VA examination is necessary to determine 
whether the veteran currently has impaired hearing as defined 
by 38 C.F.R. § 3.385 and whether such hearing loss and 
reported tinnitus are the result of noise exposure in 
service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Finally, ongoing VA medical records pertinent to the issues 
should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
hearing loss and tinnitus since his 
discharge from service.  The RO should 
request that the veteran complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence relating to such treatment.  The 
RO should attempt to obtain copies of all 
pertinent records outstanding.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Specifically, the RO should obtain the 
following: (a) the MRI ordered after May 
9, 2008; (b) follow-up treatment notes 
from the Albany VAMC in connection with 
the scheduled MRI; and (c) ongoing VA 
outpatient treatment records from the 
Albany VAMC dated from May 2008 to the 
present.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.  All requests for records and their 
responses should be clearly delineated in 
the claims folder.

2.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
a VA audiological examination to 
ascertain the nature and likely etiology 
of the veteran's hearing loss and 
tinnitus, if any.  The veteran's claims 
folder must be available to, and reviewed 
by, the examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed, and should be asked to comment 
on the medical opinions already of 
record, to include the May 2008 VA 
treatment notes from the Albany VAMC, the 
MRI to rule out retrocochlear pathology, 
and any subsequent follow-up visits in 
connection with the MRI.

Audiological testing should be completed 
and auditory thresholds in frequencies at 
500, 1000, 2000, 3000, and 4000 Hertz 
should be provided.  Speech recognition 
scores using the Maryland CNC Test should 
also be provided.  

Following review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that hearing loss 
and/or tinnitus are the result of noise 
exposure during active military service.   
The examiner should give an individual 
opinion as to each disease or disorder 
diagnosed, if any.  The examiner should 
explain in detail the rationale for any 
opinion given.  Any opinions provided 
should be rectified with the medical 
opinion expressed in the May 2008 VA 
outpatient treatment record, MRI to rule 
out retrocochlear pathology, and any 
subsequent follow-up visits in connection 
with the MRI.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent 
evidence, to include evidence submitted 
after the August 2006 SSOC was issued, 
and legal authority.

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


